Citation Nr: 1134598	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  04-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression and anxiety.

2.  Entitlement to a total rating based on individual unemployability.

3.  Entitlement to a compensable evaluation for residuals of a fractured right fibula.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1945 to January 1949.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  In May 2006, the Veteran submitted a claim of entitlement to a total rating based on individual unemployability (TDIU).  This claim was denied in a December 2006 rating decision.  Ultimately, the Board denied the Veteran's claim in November 2009.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2009 decision and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board in order to contemporaneously adjudicate inextricably intertwined claims.  In order to prevent prejudice to the Veteran, the Board's November 2009 decision is vacated, and a new decision will be entered as if the November 2009 decision had never been issued.



REMAND

In May 2006, the Veteran submitted a claim of entitlement to TDIU.  After this claim was denied in a December 2006 rating decision, the Veteran perfected an appeal.  In December 2008, the Board remanded the Veteran's TDIU claim for further development.  Specifically, the Board directed the RO to afford the Veteran an examination to determine the affects of his service-connected disabilities on his ability to obtain and retain employment consistent with his education and occupational experience.

In February 2009, the Veteran underwent a VA examination wherein the affects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment were addressed.  Subsequently, the Veteran's TDIU claim was denied in a September 2009 supplemental statement of the case, and then remitted to the Board for further appellate review.  In November 2009, the Board continued the denial of the Veteran's claim.  The Veteran then appealed to the Court.

As discussed above, in November 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's November 2009 decision and remand the case for readjudication in compliance with directives specified.  Citing to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Joint Motion contended that the evidence of record and the Veteran's claim of entitlement to TDIU reasonably raised the issue of entitlement to a rating in excess of 30 percent for his service-connected anxiety and depression.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board, directing the Board to contemporaneously adjudicate the Veteran's TDIU claim with a claim of entitlement to a rating in excess of 30 percent for anxiety and depression.  

According to the holding in Rice, the Court then held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

The holding in Rice does not stand for the proposition that a claim for an increased rating for a service-connected disability is part and parcel of a claim of entitlement to TDIU.  Indeed, the holding in Rice stands only for the inverse and, thus, is inapplicable to the Veteran's present situation.  This is especially true given that service connection for anxiety and depression was granted via a May 2005 rating decision and a 30 percent evaluation was assigned thereto, effective August 18, 2004.  The Veteran did not perfect an appeal seeking a higher initial evaluation.  With the exception of a February 2009 VA examination, no further development or adjudication has occurred with respect to this disability since the May 2005 rating decision without complaint or dissent by the Veteran.  As such, the claim of entitlement to a rating in excess of 30 percent for anxiety and depression did not spring from the Veteran's claim of entitlement to TDIU pursuant to Rice.  

At present, service connection is in effect for depression and anxiety; a midline incision, lower abdomen, status post bladder laceration; residuals of a right fibula fracture; rectus sheath hernia, repaired; and bladder laceration, repaired.  Contemporaneous to the adjudication of the Veteran's claim of entitlement to TDIU at issue herein, VA adjudicated claims of entitlement to increased ratings for a midline incision, lower abdomen, status post bladder laceration; rectus sheath hernia, repaired; and bladder laceration, repaired.  As such, the Board finds that these claims need not be remanded for additional development and re-adjudication.  However, based on the Joint Motion, entitlement to increased ratings for anxiety and depression and residuals of a right fibula fracture must be remanded herein in order for the RO to conduct all necessary and appropriate development prior to their adjudication in the first instance.

The Joint Motion further found that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claims being remanded herein.  As such, a remand is warranted in order for the Veteran's TDIU claim to be contemporaneously adjudicated by the RO.

If, in the course of adjudicating the issue of entitlement to TDIU, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2010), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to a rating in excess of 30 percent for anxiety and depression, and the issue of entitlement to a compensable rating for residuals of a right fibula fracture.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated his service-connected anxiety and depression and residuals of a right fibula fracture since May 2005.  Thereafter, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected anxiety and depression.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include:  affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his residuals of a right fibula fracture.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's symptoms.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

5.  The RO must then provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  After the above actions have been completed, the RO must adjudicate the claims of entitlement to increased ratings for anxiety and depression and residuals of a right fibula fracture.  The RO must stay the re-adjudication of the Veteran's TDIU claim until (1) the Veteran perfects an appeal of the rating decision concerning his increased rating claims; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to his increased rating claims, whichever is earlier.  

7.  Upon readjudication of the TDIU claim, if the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

7.  After the above actions have been completed, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

